Citation Nr: 0216262	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for prostatitis 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for cholecystectomy 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Division of Veterans Affairs, 
North Carolina


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1971. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), sleep apnea, hypertension, prostatitis and 
cholecystectomy, with the claims for hypertension, 
prostatitis and cholecystectomy claimed as secondary to 
service-connected diabetes mellitus.  


REMAND

In his substantive appeal, received in January 2002, the 
veteran requested a VA Travel Board hearing at the RO.  The 
Court has determined that the veteran has a right to request 
a hearing before the issuance of a Board decision.  See 
Bernard v. Brown , 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704 (2002).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA Travel Board hearing before a member 
of the Board at the Nashville, Tennessee, 
VA RO in accordance with 38 C.F.R. § 
20.704.

When the above action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice.  The purpose of this remand is to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




